DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 12/16/22.  This action is made non-final.
3.	Claims 21-40 are pending in the case.  Claims 21 and 31 are independent claims.

Double Patenting
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11210311.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar to each other and would have considered obvious to one of ordinary skill.
			11210311				17/552644
21. An apparatus comprising: a display; and a hardware processor configured to: display on a first region of the display: a baseline curve comprising a first series of points representing a first illustration of values for a life insurance policy over time, the first illustration based on a set of initial assumptions and an initial value of the life insurance policy; a historical performance curve comprising a second series of points representing a set of values of the life insurance policy over time; and an in-force curve comprising a third series of points representing a second illustration of values for the life insurance policy over time, the second illustration based on a set of current assumptions and a current value of the life insurance policy; and display on a second region of the display a link, selectable by a user, the link corresponding to at least one of: a first link to download a file comprising at least one of the first illustration and the second illustration; a second link to display at least one of: the set of current assumptions; the set of initial assumptions; a list of payments; and a list of transactions; a third link to open an in-force illustrator application to generate an illustration; and a fourth link to create or update a new baseline.
21. (New) An apparatus comprising: a hardware processor configured to: present, on a display, a curve comprising a series of points representing an illustration of values for a life insurance policy over time, the curve comprising at least one of: a baseline curve, wherein the illustration is based on a set of initial assumptions and an initial value of the life insurance policy; a historical performance curve, wherein the series of points comprises actual values of the life insurance policy over a period of time prior to a present time; or an in-force curve, wherein the series of points comprises predictions for future values for the life insurance policy over time, the predictions based on a set of current assumptions and a current value of the life insurance policy; and present, on the display, a link, selectable by a user, the link corresponding to at least one of: a first link to download a file comprising at least one of the first illustration and the second illustration; a second link to display at least one of: the set of current assumptions; the set of initial assumptions; a list of payments; and a list of transactions; a third link to open an in-force illustrator application to generate an illustration; and a fourth link to create or update a new baseline.

22. The apparatus of claim 21, wherein the hardware processor is further configured to display, on a third region of the display, a fourth series of points, wherein: the third region of the display is located below the first region of the display and is defined by a horizontal time axis, each point of the fourth series of points corresponds to a transaction identified in the list of transactions; and a position of each point of the fourth series of points on the horizontal time axis identifies a time of the corresponding transaction.
22. (New) The apparatus of Claim 21. Nwherein the hardware processor is further configured to present, on a region of the display defined by a horizontal time axis, a fourth series of points, wherein: each point of the fourth series of points corresponds to a transaction identified in the list of transactions: and a position of each point of the fourth series of points on the horizontal time axis identifies a time of the corresponding transaction.

23. The apparatus of claim 21, wherein: the link corresponds to the third link to open the in-force illustrator application; and in response to receiving a selection of the link, the hardware processor is further configured to: display a form for input of a set of parameters used to define the illustration; receive the set of parameters; and in response to receiving the set of parameters, generate, based on the set of parameters, a file comprising the illustration.
23. (New) The apparatus of Claim 21. wherein: the link corresponds to the third link to open the in-force illustrator application; and in response to receiving a selection of the link, the hardware processor is further configured to: receive a set of parameters: and generate. based on the set of parameters, a file comprising the illustration.

24. The apparatus of claim 23, wherein: the form comprises a link associated with a subset of parameters of the set of parameters; and receiving the set of parameters comprises: receiving a selection of the link associated with the subset of parameters; in response to receiving the selection of the link associated with the subset of parameters: displaying a set of fields for input of the subset of parameters, wherein each field of the set of fields corresponds to one parameter of the subset of parameters; and in response to displaying the set of fields, receiving the subset of parameters.
24. (New) The apparatus of Claim 23. wherein receiving the set of parameters comprises presenting, on the display, a set of fields for input of one or more parameters of the set of parameters.

25. The apparatus of claim 24, wherein the subset of parameters comprises parameters associated with at least one of: a change to a premium payment associated with the life insurance policy; a change to a death benefit associated with the life insurance policy; a change to an owner of the life insurance policy; and one or more distributions associated with the life insurance policy.
25. (New) The apparatus of Claim 23. wherein the set of parameters comprises a parameter associated with at least one of: a change to a premium payment associated w ith the life insurance policy; a change to a death benefit associated with the life insurance policy; a change to an owner of the life insurance policy: and one or more distributions associated N ith the life insurance policy.

26. The apparatus of claim 21, wherein the hardware processor is further configured to: determine that a first transaction has occurred that is not identified in the list of transactions; and in response to determining that the first transaction has occurred, display a first notification associated with the first transaction on the display.
26. (New) The apparatus of Claim 21. wxherein: the list of transactions is stored in a memory; and the hardware processor is further configured to: determine that a first transaction has occurred that is not identified in the list of transactions; and in response to determining that the first transaction has occurred, present a first notification associated with the first transaction on the display.

27. The apparatus of claim 21, wherein the hardware processor is further configured to: determine that a second transaction that is identified in the list of transactions is scheduled to occur within a set time interval; and in response to determining that the second transaction is scheduled to occur within the set time interval, display a second notification associated with the second transaction on the display.
27. (New) The apparatus of Claim 21, wherein: the list of transactions is stored in a memory; and the hardware processor is further configured to: determine that a second transaction that is identified in the list of transactions is scheduled to occur within a set time interval; and in response to determining that the second transaction is scheduled to occur within the set time interval, present a second notification associated with the second transaction on the display.

28. The apparatus of claim 27, wherein in response to determining that the second transaction is scheduled to occur within the set time interval, the hardware processor is further configured to send a message to a device, the message alerting a user of the device that the second transaction is scheduled to occur within the set time interval.
28. (New) The apparatus of Claim 27, wherein in response to determining that the second transaction is scheduled to occur within the set time interval, the hardware processor is further configured to send a message to a device, the message alerting a user of the device that the second transaction is scheduled to occur within the set time interval.

29. The apparatus of claim 21, wherein: the link corresponds to the fourth link to create or update the new baseline; and in response to receiving a selection of the link, the hardware processor is further configured to: display a form for input of a set of parameters used to define the new baseline; receive the set of parameters; and in response to receiving the set of parameters: generate, based on the set of parameters, a fourth series of points representing the new baseline; and display on the first region of the display a new baseline curve comprising the fourth series of points.
29. (New) The apparatus of Claim 21, wherein: the link corresponds to the fourth link to create or update the new baseline; and in response to receiving a selection of the link, the hardware processor is further configured to: receive a set of parameters used to define the new baseline; generate, based on the set of parameters, a fourth series of points representing the new baseline; and present, on the display, a new baseline curve comprising the fourth series of points.

30. The apparatus of claim 29, wherein displaying the new baseline curve comprises replacing the baseline curve with the new baseline curve.
30. (New) The apparatus of Claim 29, wherein: the curve comprises the baseline curve; and presenting the new baseline curve comprises replacing the baseline curve with the new baseline curve.

31. A method comprising: displaying on a first region of the display: a baseline curve comprising a first series of points representing a first illustration of values for a life insurance policy over time, the first illustration based on a set of initial assumptions and an initial value of the life insurance policy; a historical performance curve comprising a second series of points representing a set of values of the life insurance policy over time; and an in-force curve comprising a third series of points representing a second illustration of values for the life insurance policy over time, the second illustration based on a set of current assumptions and a current value of the life insurance policy; and displaying on a second region of the display a link, selectable by a user, the link corresponding to at least one of: a first link to download a file comprising at least one of the first illustration and the second illustration; a second link to display at least one of: the set of current assumptions; the set of initial assumptions; a list of payments; and a list of transactions; a third link to open an in-force illustrator application to generate an illustration; and a fourth link to create or update a new baseline.
31. (New) A method comprising: displaying a curve comprising a series of points representing an illustration of values for a life insurance policy over time, the curve comprising at least one of: a baseline curve, wherein the illustration is based on a set of initial assumptions and an initial value of the life insurance policy; a historical performance curve, wherein the series of points comprises actual values of the life insurance policy over a period of time prior to a present time; or an in-force curve, wherein the series of points comprises predictions for future values for the life insurance policy over time, the predictions based on a set of current assumptions and a current value of the life insurance policy; and displaying a link, selectable by a user, the link corresponding to at least one of a first link to download a file comprising at least one of the first illustration and the second illustration; a second link to display at least one of: the set of current assumptions; the set of initial assumptions; a list of payments; and a list of transactions; a third link to open an in-force illustrator application to generate an illustration; and a fourth link to create or update a new baseline.

32. The method of claim 31, further comprising: displaying, on a third region of the display, a fourth series of points, wherein: the third region of the display is located below the first region of the display and is defined by a horizontal time axis; each point of the fourth series of points corresponds to a transaction identified in the list of transactions; and a position of each point of the fourth series of points on the horizontal time axis identifies a time of the corresponding transaction.
32. (New) The method of Claim 31, further comprising presenting, on a region of a display defined by a horizontal time axis, a fourth series of points, wherein: each point of the fourth series of points corresponds to a transaction identified in the list of transactions; and a position of each point of the fourth series of points on the horizontal time axis identifies a time of the corresponding transaction.

33. The method of claim 31, wherein: the link corresponds to the third link to open the in-force illustrator application; and in response to receiving a selection of the link, the method further comprises: displaying a form for input of a set of parameters used to define the illustration; receiving the set of parameters; and in response to receiving the set of parameters, generating, based on the set of parameters, a file comprising the illustration.
33. (New) The method of Claim 31, wherein: the link corresponds to the third link to open the in-force illustrator application; and in response to receiving a selection of the link, the method further comprises: receiving a set of parameters; and generating, based on the set of parameters, a file comprising the illustration.

34. The method of claim 33, wherein: the form comprises a link associated with a subset of parameters of the set of parameters; and receiving the set of parameters comprises: receiving a selection of the link associated with the subset of parameters; in response to receiving the selection of the link associated with the subset of parameters: displaying a set of fields for input of the subset of parameters, wherein each field of the set of fields corresponds to one parameter of the subset of parameters; and in response to displaying the set of fields, receiving the subset of parameters.
34. (New) The method of Claim 33, wherein receiving the set of parameters comprises displaying a set of fields for input of one or more parameters of the set of parameters.

35. The method of claim 34, wherein the subset of parameters comprises parameters associated with at least one of: a change to a premium payment associated with the life insurance policy; a change to a death benefit associated with the life insurance policy; a change to an owner of the life insurance policy; and one or more distributions associated with the life insurance policy.
35. (New) The method of Claim 33, wherein the set of parameters comprises a parameter associated with at least one of: a change to a premium payment associated with the life insurance policy; a change to a death benefit associated with the life insurance policy; a change to an owner of the life insurance policy; and one or more distributions associated with the life insurance policy.

36. The method of claim 31, further comprising: determining that a first transaction has occurred that is not identified in the list of transactions; and in response to determining that the first transaction has occurred, displaying a first notification associated with the first transaction on the display.
36. (New) The method of Claim 31, further comprising: determining that a first transaction has occurred that is not identified in the list of transactions, wherein the list of transactions is stored in a memory; and in response to determining that the first transaction has occurred, displaying a first notification associated with the first transaction.

37. The method of claim 31, further comprising: determining that a second transaction that is identified in the list of transactions is scheduled to occur within a set time interval; and in response to determining that the second transaction is scheduled to occur within the set time interval, displaying a second notification associated with the second transaction on the display.
37. (New) The method of Claim 31, further comprising: determining that a second transaction that is identified in the list of transactions is scheduled to occur within a set time interval, wherein the list of transactions is stored in a memory; and in response to determining that the second transaction is scheduled to occur within the set time interval, displaying a second notification associated with the second transaction.

38. The method of claim 37, further comprising, in response to determining that the second transaction is scheduled to occur within the set time interval, sending a message to a device, the message alerting a user of the device that the second transaction is scheduled to occur within the set time interval.
38. (New) The method of Claim 37, wherein in response to determining that the second transaction is scheduled to occur within the set time interval, the method further comprises sending a message to a device, the message alerting a user of the device that the second transaction is scheduled to occur within the set time interval.


39. The method of claim 31, wherein: the link corresponds to the fourth link to create or update the new baseline; and in response to receiving a selection of the link, the method further comprises: displaying a form for input of a set of parameters used to define the new baseline; receiving the set of parameters; and in response to receiving the set of parameters: generating, based on the set of parameters, a fourth series of points representing the new baseline; and displaying on the first region of the display a new baseline curve comprising the fourth series of points.
39. (New) The method of Claim 31. w herein: the link corresponds to the fourth link to create or update the new baseline; and in response to receiving a selection of the link, the method further comprises: receiving a set of parameters used to define the new baseline; generating, based on the set of parameters, a fourth series of points representing the new baseline: and displaying a new baseline cur e comprising the fourth series of points.

40. The method of claim 39, wherein displaying the new baseline curve comprises replacing the baseline curve with the new baseline curve.
40. (New) The method of Claim 39. wherein: the curve comprises the baseline curve- and displaying the new baseline curve comprises replacing the baseline curve with the new baseline curve.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174